EXHIBIT 10.50

 

State of Delaware

Department of Labor

Office of Workers’ Compensation

 

Indemnity Bond

 

Bond No. 1316099

 

Know All Persons By These Presents that the undersigned surety does hereby agree
to indemnify Labor Ready Northeast, Inc. (“Principal”) in an amount up to and
including Seven Hundred Fifty Thousand Dollars ($750,000.00) payable upon the
failure of Principal to pay benefits under Title 19, Chapter 23 of the Delaware
code that Principal is legally obligated to pay.

 

 

Surety: Great American Insurance Company

 

 

Dated:

June 29, 2001

/s/ Patrick D. Dineen

 

 

Patrick D. Dineen, Attorney-in-Fact

 

 

 

 

Address:

 

 

 

 

 

580 Walnut Street

 

Cincinnati, Ohio 45202

 

513.369.5000

 

GREAT AMERICAN INSURANCE COMPANY®

 

580 WALNUT STREET · CINCINNATI, OHIO 45202 · 513-369-5000 · FAX 513-723-2740

 

The number of persons authorized by

 

 

this power of attorney is not more than

No. 0

17201

 

 

 

SEVEN

POWER OF ATTORNEY

 

KNOW ALL MEN BY THESE PRESENTS:  That the GREAT AMERICAN INSURANCE COMPANY, a
corporation organized and existing under and by virtue of the laws of the State
of Ohio, does hereby nominate, constitute and appoint the person or persons
named below its true and lawful attorney-in-fact, for it and in its name, place
and stead to execute in behalf of the said Company, as surety, any and all
bonds,

 

--------------------------------------------------------------------------------


 

undertakings and contracts of suretyship, or other written obligations in the
nature thereof; provided that the liability of the said Company on any such
bond, undertaking or contract of suretyship executed under this authority shall
not exceed the limit stated below.

 

Name

 

Address

 

Limit of Power

JAY A. MILEY

 

ALL OF

 

ALL

PATRICK D. DINEEN

 

SEATTLE, WASHINGTON

 

UNLIMITED

HEIDI BROCKUS

 

 

 

 

KRISTA M. STROMBERG

 

 

 

 

KATHIE L. WIEGERS

 

 

 

 

TEVY LOR

 

 

 

 

SUZANNE HOLDEN

 

 

 

 

 

This Power of Attorney revokes all previous powers issued in behalf of the
attorney(s)-in-fact named above.

 

IN WITNESS WHEREOF the GREAT AMERICAN INSURANCE COMPANY has caused these
presents to be signed and attested by its appropriate officers and its corporate
seal hereunto affixed this 18th day of April, 2001

 

Attest

GREAT AMERICAN INSURANCE COMPANY

 

STATE OF OHIO, COUNTY OF HAMILTON - ss:

 

On this 18th day of April, 2001, before me personally appeared DOUGLAS R. BOWEN,
to me known, being duly sworn, deposes and says that he resided in Cincinnati,
Ohio, that he is the Vice President of the Bond Division of Great American
Insurance Company, the Company described in and which executed the above
instrument; that he knows the seal; that it was so affixed by authority of his
office under the By-Laws of said Company, and that he signed his name thereto by
like authority.

 

This Power of Attorney is granted by authority of the following resolutions
adopted by the Board of Directors of Great American Insurance Company by
unanimous written consent dated March 1, 1993.

 

RESOLVED:  That the Division President, the several Division Vice Presidents and
Assistant Vice Presidents, or any one of them, be and hereby is authorized, from
time to time, to appoint one or more Attorneys-In-Fact to execute on behalf of
the Company, as surety, any and all bonds, undertakings and contracts of
suretyship, or other written obligations in the nature thereof; to prescribe
their respective duties and the respective limits of their authority; and to
revoke any such appointment at any time.

 

RESOLVED FURTHER: That the Company seal and the signature of any of the
aforesaid officers and any Secretary or Assistant Secretary of the Company may
be affixed by facsimile to any power of attorney or certificate of either given
for the execution of any bond, undertaking, contract or suretyship, or other
written obligation in the nature thereof, such signature and seal when so used
being hereby adopted by the Company as the original signature of such officer
and the original seal of the Company, to be valid and binding upon the Company
with the same force and effect as though manually affixed.

 

CERTIFICATION

 

I, RONALD C.  HAYES, Assistant Secretary of Great American Insurance Company, do
hereby certify that the foregoing Power of Attorney and the Resolutions of the
Board of Directors of March 1, 1993 have not been revoked and are now in full
force and effect.

 

Signed and sealed this 29th day of June, 2001

 

--------------------------------------------------------------------------------


 

All-Purpose

Certificate of Acknowledgment

 

State of

Washington

 

 

 

 

County of

King

 

 

 

 

On June 29, 2001 before me, Kathie L. Wiegers,

 

 

DATE

NAME OF NOTARY PUBLIC

 

 

 

 

personally appeared Patrick D. Dineen

 

 

 

NAME(S) OF SIGNER(S)

 

 

 

 

ý personally known to me - OR

proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

 

 

 

Witness my hand and official seal.

 

 

 

 

 

/s/ Kathie L. Wiegers

 

 

SIGNATURE OF NOTARY PUBLIC

 

 

Though the data below is not required by law, it may prove valuable to persons
relying on the document and prevent fraudulent reattachment of this form.

 

CAPACITY CLAIMED BY SIGNER

 

 

DESCRIPTION OF ATTACHED DOCUMENT(S)

Attorney-in-Fact

 

 

 

 

Type of Document

 

 

 

 

 

 

 

 

 

 

Indemnity Bond

 

 

 

 

 

 

 

 

Bond No. 1316099

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number of Pages

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

One (1)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date of Document

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

June 29, 2001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signer(s) Other Than Named Above

 

--------------------------------------------------------------------------------


 

 

None

 

 

SIGNER IS REPRESENTING:

 

NAME OF PERSON(S) OR ENTITY(IES)

 

 

Great American Insurance Company

 

--------------------------------------------------------------------------------